UNITED STATES DISTRICT COURT
                                                                                      FILED
                                                                                       MAR 22 2021
                             FOR THE DISTRICT OF COLUMBIA
                                                                                 Clerk, U.S. District & Bankruptcy
                                                                                 Court for the District of Columbia
ANGELIA DENISE SMITH,                                  )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-0700 (UNA)
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                       Defendant.                      )


                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of the Plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Under the statute governing in forma

pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the

action is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2). Here, having reviewed the complaint carefully, the Court concludes that it

cannot discern what claim or claims Plaintiff intends to bring. Because Plaintiff’s complaint

lacks coherence and fails to state a claim upon which relief may be granted, the Court is required

to dismiss it under 28 U.S.C. § 1915(e)(2); see also Gwinnell-Kennedy v. U.S. Gov’t Judiciary,

No. 09-cv-737, 2009 WL 1089543, at *1 (D.D.C. Apr. 22, 2009) (summarily dismissing

complaint under § 1915(e)(2) because it was “incoherent”); McGuire v. U.S. Dist. Court, No. 10-

cv-696, 2010 WL 1855858, at *1 (D.D.C. May 4, 2010) (summarily dismissing complaint under

§ 1915(e)(2) because it was “largely incoherent and nonsensical”); cf. Neitzke v. Williams, 490

U.S. 319, 325 (1989) (“[A] complaint, containing . . . . factual allegations and legal conclusions .

. . lack[ing] an arguable basis either in law or in fact” shall be dismissed).



                                                   1
       Accordingly, the Court will grant Plaintiff’s application to proceed in forma pauperis and

will dismiss the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2). An Order

consistent with this Memorandum Opinion is issued separately.

                                                    /s/
                                                    AMIT P. MEHTA
                                                    United States District Judge
DATE: March 22, 2021




                                                2